IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 24, 2008

                                       No. 07-30035                   Charles R. Fulbruge III
                                                                              Clerk

ANTOINE PEREZ

                                                  Plaintiff
v.

DEAN EQUIPMENT, INC.

                                Defendant
-----------------------------------------------------------
LIMIT (NO. 2) LIMITED

                                                  Plaintiff - Appellant

v.

DEAN EQUIPMENT, INC.

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                for the Eastern District of Louisiana, New Orleans
                                  2:05-CV-6461


Before HIGGINBOTHAM, DAVIS, and SMITH, Circuit Judges..
PER CURIAM:*


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-30035

      Limit (No. 2) Limited(Limit) a marine insurer, sued its insured Dean
Equipment, Inc. (Dean) seeking a declaratory judgment declaring that plaintiff
had no obligation to defend Dean on a suit brought by an employee of Dean.
      The district court dismissed Limit’s suit on summary judgment concluding
that Dean’s insurer, Limit, waived its coverage defense by unqualifiedly
defending Dean for almost nine months after Limit had notice that its policy
likely afforded no coverage.
      We agree with the district court that the Louisiana Supreme Court
decision of Steptore v. Masco Construction Co., Inc., 643 So. 2d 1213 (La. 1994),
controls this case. In that case the Louisiana Supreme Court stated:
      Accordingly, when an insurer, with knowledge of facts indicating
      noncoverage under the insurance policy, assumes or continues the
      insured’s defense without obtaining a nonwaiver agreement to serve
      its coverage defense, the insurer waives such policy defense.

Id. at 1216.
      The district court correctly granted summary judgment.
      AFFIRMED.




                                       2